Citation Nr: 1647077	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for myalgia.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to September 1974.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a March 1975 ratting decision, the RO granted service connection for myalgia and assigned a noncompensable rating.  The grant was based in part on a VA examination in which the Veteran complained of muscle aching in his shoulders, arms and forearms.  The assigned rating was under Diagnostic Code 5021.  Under that code, ratings are assigned based on limitation of motion of affected parts, as degenerative arthritis.  In the absence of limitation of motion, a 10 percent disability rating is warranted when there is involvement of two or more major joint or two or more minor joints.  When the limitation of motion of the affected part is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In conjunction with his appeal, the Veteran was examined in February 2012.  The Veteran was afforded a muscle disability examination.  He asserted that this examination was inadequate due to an issue with the examiner so the RO afforded him another examination in October 2015.  This examination was another muscle disability examination.  

The Board notes that neither of these examinations is sufficient to rate the Veteran's myalgia.  As such, the disability is rated on the parts affected based on limitation of motion.  This type of evaluation was not conducted.  In addition, initially, the Veteran reported involvement of the shoulders, arms, and forearms.  He currently reports that his wrists, hands, and spine.  The medical assessment should also determine exactly what joints are involved.  The range of motion evaluations of the joints should take into consideration Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, dated from September 2014 forward.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected myalgia disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for myalgia and must include a determination of exactly which joints are involved and an assessment regarding those joints and range of motion testing of all of those joints.  The DBQ should be filled out completely as relevant.  With the range of motion testing of the affected joints to include the spine, shoulders, arms/forearms, wrists, and hands.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Next, review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

